U.S. Department @qgetite19-mj-00264-GMH Document 8 Filed 10/28/19 Page 1 of 1
United States Attorneys

 

 

——$——__

United States District Court OCT 28 2019

Clerk, U.S. District & Bankruptcy

for the District of Columbia Courts for the District of Columbia
UNITED STATES OF AMERICA

 

V. Case No.
TRICIA STEELE BOUTROS 19-mj-00264
ORDER

1. Upon a representation by the United States that the defendant has never been subject of “routine
processing” (booking, fingerprinting, photographing) in this case:

2. Itis the 28th day of ___ October, 2019 ORDERED:
a date and time

3. That if the defendant is released on bond that he or she be accompanied on mutually agreed to by
both parties

a_designated law enforcement agent to the Central Cell Block of the Metropolitan Police

by

 

Department, XO%REXO RES RSS PORE OSS to N/A

 

for “routine processing,” and that this be a condition of being released on bond:
4. That if the defendant is not released on bond, the United States Marshall shall release the defendant
to the custody of __ a designated law enforcement agent for the purpose of “routine processing,”

and at the conclusion thereof to return the defendant to the custody of the Marshal.

rapa pe A. Robinson

DOJ USA-16-80
